United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.L., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Long Beach, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0323
Issued: July 7, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 29, 2016 appellant filed a timely appeal from two September 16, 2016
merit decisions of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish a dental
condition caused by an accepted April 20, 2016 employment injury; and (2) whether she
established entitlement to disability compensation for periods June 10 to July 27, 2016 causally
related to the April 20, 2016 employment injury.

1

5 U.S.C. § 8101 et seq.

On appeal appellant asserts that the record establishes that her dental condition was
caused by the April 20, 2016 employment injury and that she is entitled to disability
compensation for the hours claimed.
FACTUAL HISTORY
On April 20, 2016 appellant, then a 57-year-old social worker, filed a traumatic injury
claim (Form CA-1) alleging that she was injured in a motor vehicle accident when the employing
establishment vehicle, in which she was a passenger, was hit by another car while she was in the
performance of duty. She reported abrasions to the left breast and right abdomen, difficulty
breathing, and pain in the neck, back, and hip. Appellant stopped work that day.
An April 20, 2016 City of Long Beach collision report indicated that appellant, a frontseat passenger, complained of neck and chest pain, but refused to be transported for treatment
and told the investigating officers that she would seek her own treatment. A federal motor
vehicle accident report dated April 22, 2016, signed by appellant, indicated that she had
difficulty breathing and neck pain following the accident, was evaluated by paramedics, and was
encouraged to go to employee health or her own physician.
In April 22, 2016 reports, Dr. Ramin Alizadeh, a Board-certified internist, noted the
history of injury and appellant’s complaint of neck and back pain. He indicated that at the time
of the motor vehicle accident, appellant was wearing a seatbelt and that the airbag did not
deploy. Appellant’s past history included degenerative disc disease of the cervical, thoracic, and
lumbar spines. Examination of the head and neck demonstrated mild cervical spine and
paraspinal muscle tenderness. Dr. Alizadeh diagnosed neck and low back pain. He prescribed
medication and physical therapy, and advised that appellant could return to work with a 10pound lifting restriction. Appellant began physical therapy on April 27, 2016.
A May 4, 2016 report from Dr. Joyce Kahng, a dentist, noted appellant’s history that she
had been in a motor vehicle accident and would need to have a retainer rebonded. Appellant
explained that after the accident she had intense pain in her upper shoulder and neck area, and as
that subsided, she started to notice pain in her jaw. She related that she had seen her periodontist
who told her that a splint was broken. Dr. Kahng advised that appellant’s periodontal splint was
broken in several places and this caused several teeth to displace. She removed the broken splint
and rebonded the teeth in place. Dr. Kahng indicated that she could not say for sure, but it was a
possibility that the splint broke from impact during the motor vehicle accident. Appellant had an
additional dental appointment with Dr. Kahng on May 24, 2016. On June 7, 2016 Dr. Kahng
indicated that appellant had problems biting her lip and was concerned that the retainer had
debonded. On examination the retainer appeared within normal limits. Dr. Kahng advised that,
if appellant continued to have problems with occlusion, an adjustment could be recommended.
On June 7, 2016 OWCP accepted strain of muscle at neck and strain of muscle of lower
back.
On May 20, 2016 appellant was seen at an urgent care facility by Heidi Wang, a
physician assistant, and Dr. Thomas Ryu, an osteopath. The report noted the history of injury
and that appellant denied head trauma, but continued to have neck stiffness, lower back

2

tenderness, and occasional paresthesia radiating down the left leg. Examination demonstrated
pain in the cervical and lumbar regions. Neck and lower back strains were diagnosed. Appellant
was advised that she could perform modified duty.
Appellant accepted a modified job offer on May 26, 2016 of “counseling, case
management,” with restrictions of no pushing, pulling, lifting, squatting, or bending.
Appellant filed a claim for compensation (Form CA-7) for intermittent wage-loss
compensation for the period June 10 to July 13, 2016. She requested 8 hours compensation on
June 10 and 13, 2016 for a doctor visit and off duty; 3.5 hours for physical therapy on June 16,
2016; 3 hours for physical therapy on June 20, 2016; 2.5 hours compensation for a magnetic
resonance imaging (MRI) scan on June 22, 2016; 2.5 hours compensation for physical therapy on
June 23, 2016; 5.5 hours compensation for a doctor visit on June 24, 2016; 40 hours
compensation for the period June 27 to July 1, 2016 for doctor visits, physical therapy and off
duty; 40 hours’ compensation for the period July 4 to 8, 2016 for physical therapy, and off duty;
and 24 hours’ compensation for July 11 to 13, 2016 for doctor visits. Appellant filed a second
claim for compensation for total disability from July 14 to 27, 2016.
In a June 10, 2016 form report, Dr. Ryu noted that he released appellant from work
because she was not improving as expected. He recommended further studies. On June 13,
2016 Ms. Wang advised that appellant could return to modified duty that day with restrictions on
her physical activity of no lifting, pushing, pulling, bending, stooping, squatting, kneeling, or
climbing. Chelsea Sobiech, a director at Weststar Physical Therapy advised that appellant
attended physical therapy there on June 20, 2016.
A June 22, 2016 MRI scan of the lumbar spine showed straightening of lumbar lordosis,
disc protrusions at L2-3, L4-5, and L5-S1 with foraminal narrowing and disc desiccation.
On June 24, 2016 Dr. Ryu reported that appellant’s neck and back pain were worse
despite physical therapy and that she thought she had post-traumatic stress disorder. He
described lumbar spine tenderness on examination and indicated that appellant appeared anxious.
Dr. Ryu noted the MRI scan findings and diagnosed sprain of the neck and lumbar spine. He
advised that appellant needed a psychology referral and should remain off work. On July 1,
2016 Dr. Ryu repeated his findings and conclusions. He recommended that appellant remain off
work until seen by an orthopedic surgeon. On July 13, 2016 Dr. Ryu advised that appellant
should remain off work until July 27, 2016.
On July 25, 2016 Dr. A. Michael Moheimani, an orthopedic surgeon, advised that
appellant could return to work with no forceful pushing or pulling, no lifting over 10 pounds, no
repetitive bending or stooping, and that she should sit or stand as needed to alleviate pain. He
indicated that she would require a lightweight laptop.
By letter dated July 28, 2016, OWCP informed appellant of the evidence needed to
support her claim for a dental condition. This included her dentist’s opinion, supported by a
medical explanation, as to how the motor vehicle accident on April 20, 2016 caused or
aggravated a dental condition.

3

On July 27, 2016 the employing establishment informed OWCP that appellant received
continuation of pay from April 21 to May 27, 2016,2 was off work from May 28 to June 9, 2016,
stopped work on June 10, 2016, and had not returned.
By letter dated July 27, 2016, OWCP informed appellant that she would be paid
compensation for 14.5 hours of the claimed 137 hours for the period June 10 through July 13,
2016 and continuing disability compensation for July 14 through 27, 2016. It informed her of
the evidence needed to support the additional compensation she claimed.
On July 28, 2016 OWCP paid appellant compensation for 14.5 hours including 4 hours
each for June 10, 13, and 24, 2016 and 2.5 hours for June 22, 2016. It noted that claims for
additional compensation remained under development. Appellant accepted a modified job offer
on July 29, 2016.
In an August 3, 2016 statement, appellant indicated that she began work at the employing
establishment on February 22, 2016. She provided a timeline beginning with the April 20, 2016
motor vehicle accident, stating that a staff member drove her back to the employing
establishment and she was seen in the clinic that afternoon. Appellant had x-rays and was
prescribed medication. She returned to work the next day despite pain and continued to work.
Appellant advised that she did not initially note jaw pain due to severe neck pain and because her
eyeglasses had to be adjusted after the car accident. She indicated that she worked until June 10,
2016, returned on June 14, 2016, and continued working until July 1, 2016. Appellant described
her medical and dental care.
On August 4, 2016 appellant forwarded progress notes from Dr. Kahng including the
appointments on May 4 and 24, 2016, described above. On July 20, 2016 Dr. Kahng
recommended a guard to help with grinding or clinching at night. A statement for the May 4,
2016 appointment was included. In an August 3, 2016 report, Dr. Todd Miller, a periodontist,
reported that he examined appellant on May 3, 2016 and noticed that the bonding material that
splinted her lower anterior teeth together was fractured and broken. He noted that appellant
reported that she had recently been in a car accident and her bite had not felt the same since.
Dr. Miller advised her to see her general dentist to have the bonding replaced.
Appellant also forwarded a physical therapy billing statement from Weststar Physical
Therapy. This statement noted the accepted conditions and showed that she had physical therapy
on June 16, 20, 23, and 27, and July 1 and 5, 2016. Appellant also forwarded copies of e-mails
with employing establishment personnel and an ergonomic assessment of her workstation. She
thereafter submitted treatment notes from Dr. Ryu dated June 10 to July 13, 2016. Dr. Ryu noted
that appellant reported that the April 20, 2016 motor vehicle accident caused dental damage and

2

This is contradicted by appellant’s August 3, 2016 statement, discussed infra. She did not claim wage-loss
compensation until June 10, 2016.

4

continuing neck and back pain. He described tenderness on examination of the neck and lumbar
spine, diagnosed neck and lower back strains, and prescribed medication.3
In a July 25, 2016 report, Dr. Moheimani noted the history of injury and appellant’s
report that she was wearing her seatbelt and that airbags did not deploy. He advised that she did
not recall striking any body parts, but developed neck and back pain. On Dr. Moheimani’s
examination appellant complained of neck pain radiating into the shoulders, back pain radiating
into the left lower extremity, numbness and weakness of the left upper and left lower extremity,
and grinding her teeth. He provided detailed examination findings, noting decreased cervical
and thoracolumbar range of motion. No tenderness was found and sensory and motor testing
was normal throughout. Straight leg raising, sitting, and supine was negative. Dr. Moheimani
reviewed x-rays and the lumbosacral MRI scan dated June 22, 2016. He diagnosed cervical and
lumbosacral sprains with radicular symptoms, disc herniations at L4-5 and L5-S1, a left foot
sprain with history of prior bunion surgery, and preexisting midfoot arthritis. Dr. Moheimani
opined that these conditions were the result of the April 20, 2016 motor vehicle accident. He
advised that appellant could return to modified duty on July 28, 2016. Dr. Moheimani
recommended physical therapy, a cervical spine MRI scan, and a psychiatry consultation if
appellant’s anxiety persisted.
On August 15, 2016 Dr. David Webb, chief of occupational health at the employing
establishment and a Board-certified internist, noted that after review of appellant’s medical
records no further evaluation was warranted.
Dr. Kahng reported that appellant had dental appointments on August 17 and 23, 2016.
On September 14, 2016 the employing establishment advised that appellant had been
terminated during her probationary period due to failure to demonstrate satisfactory work
performance.
By decision dated September 16, 2016, OWCP denied appellant’s claim for a dental
condition caused by the April 20, 2016 motor vehicle accident. It found that the evidence she
submitted from her dentists did not contain sufficient explanation as to how or why the April 20,
2016 accident caused her claimed dental condition.
In a second September 16, 2016 decision, OWCP denied appellant’s claim for
compensation for 122.50 hours from June 10 to July 13, 2016 and total disability compensation
from July 14 to 27, 2016 resulting from the accepted conditions of neck and low back strains. It
listed all the evidence received, including a billing statement from “Choloca Sobioch Physical
Therapy.” OWCP found there was either no medical evidence and/or insufficient medical
evidence to pay compensation for the additional hours claimed and that the medical evidence did
not establish continued disability from work.
3

Appellant also filed a claim for intermittent compensation for the period July 29 to August 9, 2016 and
August 11 to 24, 2016, and August 26, 2016, not at issue in the present appeal. She also submitted information
regarding claims for reimbursement of medical expenses, her request for accommodation and ergonomic
assessment, and medical evidence that postdated the dates at issue in this appeal. Appellant also requested that
OWCP approve counseling.

5

LEGAL PRECEDENT -- ISSUE 1
Causal relationship is a medical issue, and the medical evidence required to establish a
causal relationship is rationalized medical evidence.4 The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.5 Neither the mere fact that a disease or condition manifests itself during a period
of employment nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents is sufficient to establish causal relationship.6
ANALYSIS -- ISSUE 1
The Board finds that appellant has not established that a dental condition or need for
dental treatment was caused by the April 20, 2016 employment-related motor vehicle accident.
In his August 3, 2016 report, Dr. Miller, appellant’s periodontist, indicated that he
examined appellant on May 3, 2016 and noticed that the bonding material that splinted her lower
anterior teeth together was fractured and broken. While he noted that appellant reported that she
had recently been in a car accident and that her bite had not felt the same since, he merely
advised her to see her general dentist to have the bonding replaced. Dr. Miller did not provide an
opinion on the cause of any dental condition. The Board has long held that medical evidence
that does not offer any opinion regarding the cause of an employee’s condition is of limited
probative value on the issue of causal relationship.7
Dr. Kahng, appellant’s general dentist, noted on May 4, 2016 that appellant reported that
she had been in a motor vehicle accident and could need to have a retainer rebonded, noting that
after the accident she had intense pain in her upper shoulder and neck area, and as that subsided,
she started to notice jaw pain. She advised that appellant’s periodontal splint was broken in
several places causing several teeth to displace. Dr. Kahng removed the broken splint and
rebonded the teeth in place. She indicated that she could not say for sure, but it was possible that
the splint broke from impact during the motor vehicle accident. On May 24, 2016 Dr. Kahng
indicated that, although appellant was concerned that the retainer had debonded, on examination
the retainer appeared within normal limits. Her opinion that there was a “possibility” that the
splint broke from impact during the motor vehicle accident is insufficient to establish causal
relationship. Medical opinions, such as this, which are speculative or equivocal in character,
have little probative value.8

4

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

5

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

6

Dennis M. Mascarenas, 49 ECAB 215 (1997).

7

Willie M. Miller, 53 ECAB 697 (2002).

8

Frank Luis Rembisz, 52 ECAB 147 (2000).

6

The opinion of a physician supporting causal relationship must be one of reasonable
medical certainty that the condition for which compensation is claimed is causally related to
federal employment and such relationship must be supported with affirmative evidence,
explained by medical rationale and be based upon a complete and accurate medical and factual
background of the claimant.9 Appellant submitted no such evidence in this case, and has thus
failed to meet her burden of proof.10
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Under FECA the term “disability” means the incapacity, because of an employment
injury, to earn the wages that the employee was receiving at the time of injury. Disability is thus
not synonymous with physical impairment, which may or may not result in an incapacity to earn
wages. An employee who has a physical impairment causally related to a federal employment
injury, but who nevertheless has the capacity to earn the wages he or she was receiving at the
time of injury, has no disability as that term is used in FECA.11 Furthermore, whether a
particular injury causes an employee to be disabled for employment and the duration of that
disability are medical issues which must be proved by a preponderance of the reliable, probative,
and substantial medical evidence.12
OWCP procedures provide that wages lost for compensable medical examinations or
treatment may be reimbursed.13 A claimant who has returned to work following an accepted
injury or illness may need to undergo examination or treatment and such employee may be paid
compensation for wage loss while obtaining medical services and for a reasonable time spent
traveling to and from the medical provider’s location.14 Wage loss is payable only if the
examination, testing, or treatment is provided on a day which is a scheduled workday and during
a scheduled tour of duty. Wage-loss compensation for medical treatment received during offduty hours is not reimbursable.15 The evidence should establish that a claimant attended an
examination or treatment for the accepted work injury on the dates claimed in order for
compensation to be payable.16 For a routine medical appointment, a maximum of four hours of
9

Patricia J. Glenn, 53 ECAB 159 (2001).

10

See K.T., Docket No. 14-218 (issued June 11, 2015).

11

See 20 C.F.R. § 10.5(f); Cheryl L. Decavitch, 50 ECAB 397 (1999).

12

Fereidoon Kharabi, 52 ECAB 291 (2001).

13

Federal (FECA) Procedure Manual, Part 2 -- Claims, Wages Lost for Medical Examination or Treatment,
Chapter 2.901.19 (February 2013).
14

Id. at Chapter 2.901.19.a.

15

Id. at Chapter 2.901.19.a(2).

16

Id. at Chapter 2.901.19.a(3).

7

compensation may be allowed. However, longer periods of time may be allowed when required
by the nature of the medical procedure and/or the need to travel a substantial distance to obtain
the medical care. The claims for wage loss should be considered on a case-by-case basis.17
ANALYSIS -- ISSUE 2
Regarding appellant’s claim for intermittent wage loss for the medical treatments for the
period June 10 to 24, 2016, for a total of 33 hours, she requested 8 hours compensation on
June 10 and 13, 2016 for doctor visit and off duty; 3.5 hours for physical therapy on June 16,
2016; 3 hours for physical therapy on June 20, 2016; 2.5 hours compensation for her MRI scan
on June 22, 2016; 2.5 hours compensation for physical therapy on June 23, 2016; and 5.5 hours
compensation for a doctor visit on June 24, 2016. OWCP paid compensation for 14.5 hours: 4
hours each for doctor visits on June 10, 13, and 24 2016, and 2.5 hours on June 22, 2016 for a
lumbar MRI scan. It did not pay the additional 4 hours claimed on June 13 and 20, 2016, and
only paid 4 hours, not the claimed 5.5 hours on June 24, 2016. Appellant also claimed 3.5 hours
compensation on June 16, 2016 for physical therapy, and 3 hours compensation of June 20, 2016
for physical therapy. OWCP, therefore, denied 4 hours compensation claimed for June 10
and 13, 2016, 1.5 hours compensation on June 24, 2016, and 6.5 hours claimed for physical
therapy on June 16 and 20, 2016.
As noted, wages lost for compensable medical examinations or treatment may be
reimbursed. The evidence should establish that a claimant attended an examination or treatment
for the accepted work injury on the dates claimed in order for compensation to be payable, and
for a routine medical appointment, a maximum of four hours of compensation may be allowed.18
However, wage loss is payable only if the examination, testing, or treatment is provided on a day
which is a scheduled workday and during a scheduled tour of duty. Wage-loss compensation for
medical treatment received during off-duty hours is not reimbursable.19
The Board finds that the record does not contain sufficient information regarding exactly
when and what hours appellant worked beginning June 10, 2016. The employing establishment
reported on July 27, 2016 that appellant stopped work on June 10, 2016 and had not returned.
Appellant, however, reported that she returned to work on June 14, 2016 and continued working
until July 1, 2016. The case must therefore be remanded to OWCP regarding appellant’s
disability claims prior to July 14, 2016. As noted, wage loss is payable only if the examination,
testing, or treatment is provided on a day which is a scheduled workday and during a scheduled
tour of duty. Wage-loss compensation for medical treatment received during off-duty hours is
not reimbursable.20
Upon remand, OWCP should request that the employing establishment furnish
documentation regarding appellant’s work status beginning June 10, 2016 with specific
17

Id. at Chapter 2.901.19.c.

18

Id. at Chapter 2.901.19.a, c.

19

Id. at Chapter 2.901.19.a(2).

20

Id. at Chapter 2.901.19.a(2).

8

information regarding the days and hours worked, to be followed by an appropriate decision on
the disability claimed for this period.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish a dental
condition causally related to the April 20, 2016 employment injury or that she was totally
disabled for the period July 14 to 27, 2016 due to accepted conditions. The Board further finds
the case is not in posture for decision regarding claimed disability for the period June 10 to
July 13, 2016.
ORDER
IT IS HEREBY ORDERED THAT the September 16, 2016 decision of the Office of
Workers’ Compensation Programs denying an employment-related dental condition is affirmed.
The September 16, 2016 decision regarding claimed disability compensation is affirmed in part
and set aside in part, and the case is remanded to OWCP for proceedings consistent with this
opinion of the Board.
Issued: July 7, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

